DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to claim 1, the closest prior art Chen et al. (PGPUB 20130235473 of record), fails to disclose in combination with all of the other elements of the claim wherein the condition 0.61 ≤ f12/f ≤ 1.94 was satisfied. Modification of Chen’s first and/or second lens to satisfy the claimed expression would require a significant alteration of the properties of either lens. For example, the second embodiment of Chen teaches f12/f = 2.4, which is a large difference compared to the narrow width of the claimed range. Small changes to either lens to satisfy the range results in large deviations to overall focal length (Changing R3 to 4.0 from 5.05 satisfies the ratio but causes major deviations to the overall focal length,  and the local lens focal length, which would result in significant image aberrations). Further, Chen has multiple expressions that must also be satisfied by the first and/or second lenses ([0039]-[0042]). One of ordinary skill in the art would not be capable of modifying Chen to satisfy all of these requirements without a large amount of experimentation or with any guarantee of success. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872